 PEORIA PAINTING& DECORATING CONTRACTORSThe Peoria Chapter of the Painting&Decorating Con-tractors of America&Its IndividualMembersandInternationalBrotherhood of Painters and AlliedTrades,Local Union No. 157, AFL-CIO. Case 38-CA-1457June 21, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn December 8, 1972, Administrative Law JudgeMelvin Pollack issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed alimited exception and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that The Peoria Chapter of the Painting &Decorating Contractors of America & Its IndividualMembers, Peoria, Illinois, as listed in the Board com-plaint, their officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Administrative Law Judge: This casewas tried at Peoria, Illinois, on October 18, 1972. Pursuantto charges filed on May 2 and 31, a complaint was issuedon August 25, 1972, and amended at the hearing. The ques-tion presented is whether Respondent Association and itsemployer members locked out the employees representedby the charging Union, in violation of Section 8(a)(5) and(1) and 8(d) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Association, andthe Union, I make the following:FINDINGS OF FACTIJURISDICTION345The Association is made up approximately of 26 employ-er members engaged in the painting and decorating businessthroughout the Peoria, Illinois, vicinity. The Associationexists for the purpose, among others, of engaging in mul-tiemployer collective bargaining with the Union for and onbehalf of its employer members. The annual out-of-statepurchases of the employer members collectively exceed$50,000. I find that the Association and its employer mem-bers are engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICESA. The FactsOn or about May 1, 1969, the Association and the Unionexecuted a collective-bargaining agreement effective fromMay 1, 1969, to April 30, 1972. By letter dated February14, 1972, the Union advised the Association that it was"prepared to start negotiations for wages and conditions."At a meeting on March 23, the Union's representativespresented a memorandum of understanding on health andwelfare and part of its contract proposal to the Association'srepresentatives. The parties met again on April 10. TheUnion presented the remainder of its contract proposal tothe Association, which gave the Union its proposed contractchanges. The parties also discussed the Union's memoran-dum of understanding on health and welfare. The Union,which had sent notices that day to the Federal Mediationand Conciliation Service and to the Illinois Mediation andConciliation Service,2 advised the Association that the nextmeeting "would be in front of the Federal Mediation Ser-vice." A federal mediator was present at the next bargainingsession on April 18 and at succeeding sessions. On April 27,the Association rejected the Union's offer to work under the1969 contract for 2 weeks after it expired on April 30. TheAssociation rejected a similar offer on April 30. By telegramdated May 1, the Association notified the Union that be-cause of the unresolved labor contract dispute the employ-eesemployedby the Association'smembers andrepresented by the Union were laid off until further notice.All members of the Association participated in the lockout,which began on May 1 and ended May 9. The partiesreached agreement on a contract on May 26. The contractwas reduced to final written form on June 16 and signed byrepresentatives of the Union and the Association on June19.Members of the Association individually signed con-tracts on August 25.B. Analysis and ConclusionsSection 8(d) of the Act, to the extent pertinent here, pro-1All dates hereafter are in 1972 unless otherwise stated.2Thenotices were receivedthe next day, April I 1204 NLRB No. 66 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDvides:... Where thereis in effecta collective-bargainingcontract covering employees in an industry affectingcommerce, the duty to bargain collectively shall alsomean that no party to such contract shall terminate ormodify such contract,unlessthe party desiring suchtermination or modification-(1) serves a written notice upon the other party tothe contract of the proposedterminationor modifica-tion sixty days prior to the expiration date thereof, orin the eventsuch contract contains no expiration date,sixty days prior to the time it is proposed to make suchterminationor modification;(3) notifies the Federal Mediation and ConciliationService within thirty days after such notice of the exis-tence of a dispute, and simultaneously therewith noti-fiesany State or Territorial agency established tomediate and conciliate disputes within the State or Ter-ritory where the dispute occurred, provided no agree-ment has been reached by that time; and(4) continues in full force and effect, without resort-ing to strike or lockout all the terms and conditions ofthe existing contract for a period of sixty days aftersuch notice is given or until the expiration date of suchcontract, whichever occurs later.The Board, with court approval, has construed the 60-daywaiting period specified in Section 8(d)(4) to include a wait-ing period of 30 days from the time notices are given toFederal and state mediation and conciliation services underSection 8(d)(3) of the Act.Retail ClerksInternationalAssoci-ation,Local No. 1179, AFL,109 NLRB754. Local Union219,Retail Clerks International Association, AFL-CIO v.N.L.R.B.,265 F.2d 814,818-819(C.A.D.C., 1959);FortSmith Chair Company,143 NLRB 514, 519, affd. 336 F.2d738 (C.A.D.C., 1964), cert. denied, 379 U.S. 838 (1964).The Union notified the Association on February 14 of itsdesire to negotiate contract changes but did not notify theFederal and state mediation agencies of the existence of adispute until April 11. Respondents locked out the employ-ees represented by the Union on May 1, the day after itscontract with the Union expired. The lockout therefore oc-curred more than 60 days after the Union's service uponRespondent of an 8(d)(l) notice but less than 30 days aftertheUnion served notices under Section 8(d)(3). Respon-dents contend, however, that the Union's failure to servetimely 8(d)(3) notices was violative of that section and hencepermitted it to resort to a lockout under Section 8(d)(4)without regard to the notice requirements of Section 8(d)(3).Affording the mediation services a full 30-day opportuni-ty to assist the parties to a contract labor dispute is "anintegral part of the scheme evolved by Congress for achiev-ing a higher degree of stability in collective bargaining."Retail Clerks International Association, Local No. 1179, AFL,supraat 759. Respondents clearly were not privileged toresort to a lockout without regard to the requirements ofSection 8(d) merely because of any default on the part of theUnion in meeting these requirements. The Union's untimelynotices of April I1 to the mediation agencies of the exis-tence of a dispute delayed until May 11 the time when theUnion could resort to a strike or Respondents could resortto a lockout under Section 8(d)(4). SeeLocal Union 219,Retail Clerks International Association, AFL-CIO v. N.L.R.B.,supra;Fort Smith Chair Company,143 NLRB 514, 519.Had the Association desired to avoid such delay, it couldhave ascertained from the Union or the mediation agencieswhether the requisite 8(d)(3) notices had been timely filedby the Union and, if not, filed its own notices.The Association claims that it relied upon a union repre-sentation at the April 10 meeting that it had timely filed8(d)(3) notices.While the Union may have indicated onApril 10 that it had sent out 8(d)(3) notices, it does notappear that it said anything about the time such noticeswere sent. The members of the Association's bargainingcommittee testified only that the Union's representativessaid the mediation services "had been contacted." TheUnion's offers on April 27 and 30 to extend the contractuntilMay 14 belie any intention to mislead the Association.In view of the foregoing, I find that Respondent resortedto a lockout within the 60-day waiting period prescribed bySection 8(d)(4) and, accordingly, that Respondents refusedto bargain with the Union, in violation of Section 8(a)(5)and (1) of the Act .3CONCLUSIONS OF LAW1.The Association and its members are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Association and its members have engaged in un-fair labor practices violative of Section 8(a)(5) and (1) and8(d)(4) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondents' lockout consti-tuted a refusal to bargain within the meaning of Section8(a)(5) and 8(d) of the Act, I shall recommend that theymake whole the employees locked out for loss of earningssuffered by reason of the unlawful lockout by payment toeach employee of a sum of money equal to that which hewould normally have earned as wages during the period ofthe lockout, with 6 percent interest 4As the party "moving" under Sec 8(d) to modify or terminate an existingcontract, the Union had the obligation to file the notices specified in Sec8(d)(I) and (3) of the ActFort Smith Chair Company,143NLRB 514,516-517 Accordingly, Respondents' failure to file notices with the mediationand conciliation services 30 days before the lockout of May 1, while neces-sary in the circumstances of this case to comply with the 60-day waitingperiod specifiedin Sec 8(d)(4), did not constitute a violation of Sec 8(d)(3).CfCarpenters District Council of Denver and Vicinity, AFL-CIO,172 NLRB7934 The Association contends that in reaching agreement upon a new con- PEORIA PAINTING & DECORATING CONTRACTORSUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDERSThe Peoria Chapter of the Painting & Decorating Con-tractors of America and its individual members, as listed inthe Board complaint, their officers, agents, successors, andassigns,shall:1.Cease and desist from refusing to bargain collectivelywith International Brotherhood of Painters and AlliedTrades, Local Union No. 157, AFL-CIO, concerning thetermination or modification of a collective-bargainingagreement with said Union by failing to continue in fullforce and effect, without resorting to lockout, all the termsand conditions of said collective-bargaining agreement fora period of 30 days from the date notice is given to theFederal Mediation and Conciliation Service and any appro-priate state agency of the existence of a dispute within themeaning of Section 8(d)(3) of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act.(a)Make whole all employees unlawfully locked out forany loss in earnings suffered by reason of the lockout in themanner described in the section of this decision entitled"The Remedy."(b) Post at the Association's office, and at the plants ofeach of its members at such places where notices to employ-ees are customarily posted, copies of the notice attachedheretomarked "Appendix." 6 Copies of said notice, onforms to be provided by the Office-in-Charge for Sub-Re-gion 38, shall, after being duly signed by the Association'srepresentative and by representatives of its members at theirrespective plants where the notices are posted, be posted byeach member of the Association immediately upon receiptthereof, and maintained by it for a period of 60 days there-after in conspicuous places. Reasonable steps shall be takento insure that said notices are not altered, defaced or coeredby anyothermaterial.(c)Notify the Officer-in-Charge for Sub-Region 38, inwriting, within 20 days from the receipt of this Order, whatsteps have been taken to comply herewith.I In the event no exceptions are filed as providedby Section 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovidedin Section102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.6In the event the Board'sOrder is enforced bya Judgmentof the UnitedStates Courtof Appeals, the wordsin the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government347WE WILL NOT refuse to bargain collectively with Inter-national Brotherhood of Painters and Allied Trades,Local Union No. 157, AFL-CIO, concerning the ter-mination or modification of a collective-bargainingagreement with said Union by failing to continue in fullforce and effect, without resorting to lockout, all theterms and conditions of said collective-bargainingagreementfor a period of 30 days from the date noticeisgiven to the Federal Mediation and ConciliationService and any appropriate State agency of the exis-tence of a dispute within the meaning of Section 8(d)(3)of the Act.WE WILL make our employees whole for any loss ofpay suffered by reason of the lockout.[Name of member employer]DatedByDatedBy(Representative)(Title)THE PEORIA CHAPTER OF THEPAINTING & DECORATING CON-TRACTORS OF AMERICA(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Savings Center Tower, 10th Floor,Peoria, Illinois 61602, Telephone 309-673-9061.